DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiji  (US 2018/0067477 A1).
Regarding claim 1, Hiji discloses shaping method for shaping a shaped object that is three-dimensional ([0002]), the shaped object including: 
a colored region that is at least partially colored ([0004]); and a light reflecting region that is disposed inward of the colored region in the shaped object to reflect a light incident through the colored region (white color is light-reflecting, [0046]), in the following states: 
a plurality of polygons ([0032], [0068]; FIG. 5) included in a polygon model being shape data on the shaped object include two polygons adjacent to each other, being connected to each other with a boundary line therebetween in a recessed manner on a surface side of the shaped object (M1, [0056]; FIG. 8); 
one of the two polygons being indicated as a first polygon, and the other thereof being indicated as a second polygon; a direction of a normal of the first polygon, toward inside the shaped object, is indicated as a first normal direction, and a direction of a normal of the second polygon, toward inside the shaped object, is indicated as a second normal direction ([0032], [0068]; FIG. 5); 
a region of the shaped object corresponding to a region formed by translating a shape of the first polygon by a thickness of the colored region in the first normal direction in data is indicated as a first extension region (M1, [0056]; FIG. 8), and a region of the shaped object corresponding to a region formed by translating a shape of the second polygon by the thickness of the colored region in the second normal direction in data is indicated as a second extension region (M1, [0056]; FIG. 8), 
the shaping method comprising: 
making the first and second extension regions to be included in the colored region and to be each formed of at least a coloring material ([0056]-[0058]); 
indicating a region between the first and second extension regions in the colored region as a connection region, and generating a data for forming the connection region (three-dimensional modeling data, [0031]-[0032]); and
selecting one of the following processes when the connection region is formed of a material:
making the connection region to be formed of a transparent material, a material identical to a light reflecting material constituting the light reflecting region, a material identical to a material constituting an end portion of the first extension region on a connection region side, or of a material identical to23File:88384usf a material constituting an end portion of the second extension region on a connection region side (Here, the colored area of mesh end portion M1 (in T1) may be the same as the colored area of M2 (in T2), and additionally that the intersection areas K21 is also a colored area colored in the color of the mesh M1, [0056]-[0058]; FIG. 8).
Regarding claim 2, Hiji discloses wherein a colored portion in the colored region is formed of a coloring material, or formed of the coloring material and a transparent material ([0056]; FIG. 8).  
Regarding claim 3, Hiji discloses wherein the light reflecting material constituting the light reflecting region is a white material ([0067]).  
Regarding claim 4, Hiji discloses wherein a portion inside the colored region of the shaped object is formed of a light reflecting material ([0056]).  
Regarding claim 5, Hiji discloses wherein when a direction perpendicular to a surface of the shaped object is indicated as a normal direction, the colored region has a constant thickness in the normal direction (M1, M2, [0056]-[0058]; FIG. 8).  
Regarding claim 6, Hiji discloses wherein when the direction perpendicular to the surface of the shaped object is indicated as the normal direction, the light reflecting region has a constant thickness in the normal direction (M1, M2, [0056]-[0058]; FIG. 8).  
Regarding claim 7, Hiji discloses wherein the shaped object is formed by an inkjet method ([0069]).  
Regarding claim 8, Hiji discloses shaping method for shaping a shaped object that is three-dimensional ([0002]), the shaped object including: 
a colored region that is at least partially colored ([0004]); and a light reflecting region that is disposed inward of the colored region in the shaped object to reflect a light incident through the colored region (white color is light-reflecting, [0046]), in the following states: 
a plurality of polygons ([0032], [0068]; FIG. 5) included in a polygon model being shape data on the shaped object include two polygons adjacent to each other, being connected to each other with a boundary line therebetween in a protruding manner on a surface side of the shaped object (M1, [0056]; FIG. 8); 
one of the two polygons is indicated as a first polygon, and the other thereof is indicated as a second polygon; a direction of a normal of the first polygon, toward inside the shaped object, is indicated as a first normal direction, and a direction of a normal of the second polygon, toward inside the shaped object, is indicated as a second normal direction ([0032], [0068]; FIG. 5); and 
a region of the shaped object corresponding to a region formed by translating a shape of the first polygon by a thickness of the colored region in the first normal direction in data is 25File:88384usf indicated as a first extension region (M1, [0056]; FIG. 8), and a region of the shaped object corresponding to a region formed by translating a shape of the second polygon by the thickness of the colored region in the second normal direction in data is indicated as a second extension region (M1, [0056]; FIG. 8), 
the shaping method comprising: 
making the first and second extension regions to be included in the colored region and to be each formed of at least a coloring material ([0056]-[0058]); 
indicating a region between the first and second extension regions in the colored region as a connection region, and generating a data for forming the connection region (three-dimensional modeling data, [0031]-[0032]); and 
selecting one of the following processes when the connection region is formed of a material:
making a portion of a connection region where the first and second extension regions overlap with each other, on a first extension region side, to be formed of a material identical to a material constituting the first extension region, and a residual portion of the connection region to be formed of a material identical to a material constituting the second extension region (end portions of M1, M2, T1, T2, [0056]-[0058]; FIG. 8). 
Regarding claim 9, Hiji discloses wherein the region where the first and second extension regions overlap with each other is further indicated as the connection region (Examiner notes that any space or area that must exist as a previously introduced claim limitation – here, some interface or overlap between first and second extension regions – is not further distinguished over the prior art for purposes of examination by designating the same existing area or space with a new title or label – here, Applicant’s recited connection region. Further, amended limitations for “data for forming the connection region” is already met by the previously recited by data indicated as the first extension region and data indicated as the second connection region. See, for example, data recited in claim 1, lines 14-19.), wherein a first half portion of the connection region on the first extension region side is formed of the material identical to the material constituting the first extension region, and a second half portion of the connection region on the second extension region side is formed of the material identical to the material constituting the second extension region ([0056]; FIG. 8).  
Regarding claim 10, Hiji discloses wherein a colored portion in the colored region is formed of a coloring material, or formed of the coloring material and a transparent material ([0056]; FIG. 8).  
Regarding claim 11, Hiji discloses wherein the light reflecting material constituting the light reflecting region is a white material ([0067]).  
Regarding claim 12, Hiji discloses wherein a portion inside the colored region of the shaped object is formed of a light reflecting material ([0056]).  
Regarding claim 13, Hiji discloses wherein when a direction perpendicular to a surface of the shaped object is indicated as a normal direction, the colored region has a constant thickness in the normal direction (M1, M2, [0056]-[0058]; FIG. 8).  
Regarding claim 14, Hiji discloses wherein when the direction perpendicular to the surface of the shaped object is indicated as the normal direction, the light reflecting region has a constant thickness in the normal direction (M1, M2, [0056]-[0058]; FIG. 8).  
Regarding claim 15, Hiji discloses wherein the shaped object is formed by an inkjet method ([0069]).

Response to Arguments
Applicant's arguments filed April 26, 2022, have been fully considered but they are not persuasive. 
On page 13 of the Remarks, Applicant relies principally on Figure 8 and paragraph [0056] to contend that “Hiji merely describes how to color the intersection area where the triangular prism and the sliced plane intersect. However, Hiji does not disclose how to color the region between the two triangular prisms (T1, T2).” Examiner notes that claims 1 and 8 do not expressly recite this limitation allegedly missing from Hiji.
In the interests of compact prosecution, an Examiner Interview with Applicant’s Representatives may be helpful in further clarifying the intent of the claims and distinguishing features over Hiji.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner, Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745